         Case 4:21-cv-00740-MWB-DB Document 1 Filed 04/22/21 Page 1 of 6
J




                    CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER


                                IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



     Full Name of Plaintiff           Inmate Number
                                                                       Civil No.   J/.'cl_(- ((/ ,-; 0 7f 0
                         V.                                            (to be filled in by he Clerk's Office)


         Nick Face
    Name of Defendant 1
                                                                       (__J Demand for Jury Trial
                                                                       (__J No Jury Trial Demand



    Name of Defendant 2
                                                                                          FILED
                                                                                        SCRANTON
    Name of Defendant 3




    Name of Defendant 4




    Name of Defendant 5
    (Print the names of all defendants. If the names of all
     defendants do not fit in this space, you may attach
    additional pages. Do not include addresses in this
    section) .



    I.       NATURE OF COMPLAINT

    Indicate below the federal legal basis for your claim, if known.

    'J,._    Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

             Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
             ( 1971) (federal defendants)

             Negligence Action under the Federal Tort Claims ~ct (FTCA), 28 U.S.C. § 1346, against the
             United States


                                                     Page 1 of6
      Case 4:21-cv-00740-MWB-DB Document 1 Filed 04/22/21 Page 2 of 6



II.      ADDRESSES AND INFORMATION

         A.      PLAINTIFF


                                     Pe±
         Name (Last, First, MI)
          Soro kaput
         Inmate Number
                                            er 3
          GASLJL/]
         Place of Confineyient
          Sci-Alb~ on
         Address Sc 1--=--A       I b10()   .
                 ~~~tJ±eJ'?>

         Indicate whether you are a prisoner or other confined person as follows:
                 Pretrial detainee
                 Civilly committed detainee
                 Immigration detainee
         JL'     Convicted and sentenced state prisoner
                 Convicted and sentenced federal prisoner


         B.      DEFENDANT(S)

         Provide the information below for each defendant. Attach additional pages if needed.

         Make sure that the defendant(s) listed below are identical to those contained in the caption. If
         incorrect information is provided, it could result in the delay or prevention of service of the
         complaint.

         Defendant 1:


         Name (Last, First)      N,
                             rare ,ck
                              1

         Cµrrent Job Title   C    ,. }      ~
                                  oCCecr I O(lo _ o[frceC
         Current Work Address                   -<J l i     . }}   -:p }            \
         ol3D 5oorleCSoO GiLDJJ~lJIP} ,~190
         City, County, State, Zip Code




                                                    Page 2 of6




                                                                                                        ----
I.,          Case 4:21-cv-00740-MWB-DB Document 1 Filed 04/22/21 Page 3 of 6



r         III.    STATEMENT OF FACTS
          State only the -facts of your claim below. Include all the facts you consider important. Attach additional
          pages if needed.
                  A.        Describe where and when the events giving rise to your claim(s) arose.

                 :rt kiofpeaeJ la (Y]tL  Ce// on De/+a b)ock       ·
           iv,la51() 0-s-:· of7 FC:d0y1°0~h+ o+ ~~oopM aaFeh,2J&f/
                        I




                  B.        On what date did the .events giving rise to your claim(s) occur?

                        oa £eh, JJ1 ao/q

                  C.        What are the facts underlying your claim(s)? (For example: What happened to you?
                            Who did what?)

      I          ~JoS   lay ,r1~ in ccy b eel aaJ ±he co CC e oaa I off(cer                ct:
      ~iJ~~f ~l~:t~:~~c=e
          ~~ti7i[~~~/batlsr~~::t¼~t~~F
                    5exua/
          CQ.\t /ALece ~o;;Ja~ ag.niilsi-
                                          ·                     Co(>1rnfr1+:;                         e2-e
          a~oias± ±be ,Pfea Ietlti/4




                                                            Page 4 of6
           Case 4:21-cv-00740-MWB-DB Document 1 Filed 04/22/21 Page 4 of 6
I.

 '   IV.      LEGAL CLAIM(S)

     You are not required to make legal argument or cite any cases or statutes. However, state what
     constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
     assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if
     needed.




     0EC ha Ca c±eC) Josi m';f Job bousei \AJ~ es 1£6eads: o ad
      f1epucilioo ,t1 ±he Co(h(rJUoify. aad fuD! W:r: a{£ o Was                  1


     bcr beJ btJ cop ±o ac+ d, g 62ae£±1Ji 1rJh, le he o£1eCeJ/J?e
     a fo.VoC ±o ±oI k ±o +J-ie 'Qa foe (Yle afuut Y2'W SedPr2cP. he a ko
     Badg.e~eJ (Y)e coeftedf6-,11ceJr?2e±o Con/e<;s ±o a cc;me rflevef
     Cor11f):tled aaJ fo)s-e [mpC/200/>Jf?fH" Coo nod(}() sucheu:de«e
     0(' a, pCob.ble Co. L/5:e±o sfo,e v1e oc ~earcb riJe, /10. Ii ctu5pto5ecufi~
                                         ;




     V.       INJURY

     Describe with specificity what injury, harm, or damages you suffered because of the events described
     above

            :I hod /YJacks oa eyclaes± and f1y hact I.Na£
     hucti~
     VI.      RELIEF

     State exactly what you want the court to do for you. For example, you may be seeking money damages,
     you may want the court to order a defendant to do something or stop doing something, or you may be
     seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
     request a specific amount of money.

                  ,                --=r oM Seeki~ foe (ho(}0t}dofY/O(}e5 a.aJ

                                                     Page 5 of 6
       Case 4:21-cv-00740-MWB-DB Document 1 Filed 04/22/21 Page 5 of 6
L


'   VIl.    SIGNATURE

    By signing this complaint, you represent to the court that the facts alleged are true to the best of your
    knowledge and _are supported by evidence, that those facts show a violation of law, and that you are not
    filing this complaint to harass another person or for any other improper purpose.

    Local Rule of Court 83.18 requires prose plaintiffs to keep the court informed of their current address. If
    your address changes while your lawsuit is being litigated, you must immediately inform the court of the
    change in writing. By signing and submitting the complaint form, you agree to provide the Clerk' s Office
    with any changes to your address where case-related papers may be served, and you acknowledge that
    your failure to keep a current address on file with the Clerk's Office may result in dismissal of your case.




    f4Jj&~
      Y-J-{d/
    Date




                                                    Page 6 of 6
--                     ---=-·=--===--=-:--. ----=----..:   ·- -------··•- - -


     St. Petersburg, FL 33733




                     · RECEIVED
                    WILKES BARRE
       LQ;;ol t1J+¥R 20 2021
                                                                                Case 4:21-cv-00740-MWB-DB Document 1 Filed 04/22/21 Page 6 of 6
